DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ENERGY STORAGE DEVICE AND ENERGY STORAGE APPARATUS COMPRISING A GAS RELEASE VALVE HAVING A PLURALITY OF BRANCH POINTS.
Claim Objections
Claim 1 is objected to because of the following informalities: L8 and L9 of the claim recite “the wall” but should recite “the thin wall” in order to have correct antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kadota et al. (US PGPub 2021/0359373, which has a foreign priority date of January 27, 2017).
	Regarding Claims 1-2 and 7, Kadota discloses in Figs. 1-3 an energy storage device ([0008]) comprising a case (2) that includes a wall in which a gas release valve (1) is formed ([0029]-[0030]),
	wherein
	the gas release valve (1) includes a thin wall with a thickness smaller than a thickness of a portion adjacent to the gas release valve (1) ([0030]),
	the thin wall includes an intermediate portion and two lateral portions (see a first lateral portion comprising 13, 15, 20, 23-24, 27 and a second lateral portion comprising 14, 16, 21-22, 25-26) that are arranged at portions sandwiching the intermediate portion in a first direction (see annotated Fig. 3 provided below), and
	as viewed from a normal direction to the tin wall, the intermediate portion is disposed at a middle position in the first direction of the thin wall and is formed with a width, in a second direction orthogonal to the first direction, smaller than widths of the two lateral portions (see annotated Fig. 3 provided below),

    PNG
    media_image1.png
    842
    1048
    media_image1.png
    Greyscale

	a groove (4) is formed in the thin wall ([0031]), and 
the groove (4) has a plurality of branch points (see circled branch points in annotated Fig. 3 provided below), each of which branches into a plurality of grooves ([0048]-[0050], see the first branch point which branches into grooves 19, 12 and the second branch point which branches into grooves 5, 6).

    PNG
    media_image2.png
    518
    805
    media_image2.png
    Greyscale

	Regarding Claim 3, Kadota discloses all of the limitations as set forth above. Kadota further discloses wherein the plurality of branch points are provided in the intermediate portion ([0049]-[0050], see annotated Fig. 3 provided above).
	Regarding Claim 4, Kadota disclose all of the limitations as set forth above. Kadota further discloses wherein the plurality of branch points are disposed within a linear groove (17) ([0049]-[0050], see annotated Fig. 3 provided above).
	Regarding Claim 5, Kadota discloses all of the limitations as set forth above. Kadota further discloses wherein a groove (see a groove 12 in the first lateral portion and a groove 5 in the second lateral portion) is formed in at least one of the two lateral portions (see annotated Fig. 3 provided above), and
	in the lateral portion in which the groove (see a groove 12 in the first lateral portion and a groove 22, 26 in the second lateral portion) is formed, a first part (see a first part 26 in the first lateral portion and a first part 27 in the second lateral portion) on an inner side of the 

    PNG
    media_image3.png
    542
    805
    media_image3.png
    Greyscale

	Regarding Claim 6, Kadota discloses all of the limitations as set forth above. Kadota further discloses wherein
	a groove (see grooves 7, 9, and 12 in the first lateral portion and grooves 5, 11 and 8, 10 in the second lateral portion) is formed in at least one of the two lateral portions ([0035], [0049]-[0050], see annotated Fig. 3 provided above), and
.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota et al. (US PGPub 2021/0359373, which has a foreign priority date of January 27, 2017) as applied to Claim 1 above, and further in view of Ishizu et al. (JP 2000-331661A, see also the EPO machine generated English translation provided with this Office Action).
Claim 8, Kadota discloses all of the limitations as set forth above. Kadota further discloses wherein the energy storage device is preferably applicable to a drive source of a vehicle such as an electric vehicle or a plug-in hybrid electric vehicle (PHEV) ([0085]).
	However, Kadota does not disclose an energy storage apparatus comprising a plurality of energy storage devices.
	Ishizu teaches in Fig. 1 an energy storage apparatus (30) comprising a plurality of energy storage devices (20) in order to realize a high energy density ([0011], [0013]).
	It would have been obvious to one of ordinary skill in the art to utilize a plurality of energy storage devices of Kadota in an energy storage apparatus, as taught by Ishizu, in order to realize a high energy density, wherein the skilled artisan would have reasonable expectation that such would successfully be able to function as a drive source of a vehicle such as an electric vehicle or a plug-in hybrid electric vehicle (PHEV), as desired by Kadota.
Regarding Claim 9, modified Kadota discloses all of the limitations as set forth above. Modified Kadota further discloses wherein
a groove (see grooves 7, 9, and 12 in the first lateral portion and grooves 5, 11 and 8, 10 in the second lateral portion) is formed in at least one of the two lateral portions provided in the energy storage device ([0035], [0049]-[0050], see annotated Fig. 3 provided above), and
the groove is formed discontinuously on a side in a direction intersecting the direction in which the plurality of energy storage devices are aligned (Fig. 1 and annotated Fig. 3 of Kadota provided above, wherein the energy storage device corresponds to the energy storage device 20 in the energy storage apparatus 30 in Fig. 1 of Ishizu).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        February 10, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
February 15, 2022